Case: 12-12706   Date Filed: 04/01/2013   Page: 1 of 5


                                                          [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-12706
                         Non-Argument Calendar
                       ________________________

                         Agency No. A087-355-649


ANDRIAN ANTON MARIN,

                                                                       Petitioner,

                                   versus

US ATTORNEY GENERAL,

                                                                     Respondent.

                      ___________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                     ____________________________

                               (April 1, 2013)

Before WILSON, JORDAN, and ANDERSON, Circuit Judges.

PER CURIAM:

     Andrian Marin, a citizen of Moldova, seeks review of the Board of

Immigration Appeals’ order affirming the Immigration Judge’s denial of his
               Case: 12-12706       Date Filed: 04/01/2013     Page: 2 of 5


application for asylum. 1 Mr. Marin initially sought relief in 2008 based on his

contention that he was persecuted because of an imputed political opinion and an

imputed ethnic status.

       Mr. Marin was born in Moldova, but lived in Transnistria, a separatist region

of Moldova, for several years. During the removal proceedings, Mr. Marin testified

that he was ridiculed in Transnistria because he was from Moldova, and that in

Moldova, he was ridiculed because he had developed a Russian accent, which led

Moldovans to perceive him as a Transnistrian. He presented evidence of the

hostilities between Moldovans and Transnistrians and described how he was

frequently mocked and harassed because of his accent and ethnicity. Although the

IJ found Mr. Marin to be a credible witness, he ultimately denied relief after

concluding that the incidents described by Mr. Marin did not constitute past

persecution. The IJ also concluded that Mr. Marin failed to show a well-founded

fear of future persecution. The BIA dismissed Mr. Marin’s appeal after

independently determining that he had not suffered past persecution and adopting

the IJ’s conclusions regarding future persecution.

       On appeal, Mr. Marin contends that the BIA erred in failing to adequately

consider the aggregate effects of a “lifetime of marginalization, harassment, and

       1
         The Immigration Judge also denied Mr. Marin’s request for withholding of removal and
relief under the United Nations Convention Against Torture and Other Cruel, Inhuman or
Degrading Treatment or Punishment. See 8 C.F.R. §§ 1208.16–1208.18. Mr. Marin does not
challenge the denial of CAT relief on appeal.

                                             2
                Case: 12-12706        Date Filed: 04/01/2013      Page: 3 of 5


discrimination.” He also asserts that he established a well-founded fear of future

persecution based on the violence that still exists in the region and the tension

between Moldovans and Transnistrians.2 After review, we disagree and deny the

petition.

       We review the BIA’s decision, and we must also examine the IJ’s decision

to the extent that it was expressly adopted by the BIA. See Mohammed v. U.S. Att’y

Gen., 547 F.3d 1340, 1344 (11th Cir. 2008). Findings of fact will not be disturbed

if there is substantial evidence to support them, see id., and we give considerable

deference to such findings, viewing the evidence in the light most favorable to the

agency’s decision. See Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004)

(en banc).

       The Attorney General or Secretary of Homeland Security may grant asylum

to an applicant who qualifies as a refugee. See 8 U.S.C. § 1158(b)(1)(A). A

“refugee” is defined as:

       [A]ny person who is outside any country of such person’s nationality
       or, in the case of a person having no nationality, is outside any
       country in which such person last habitually resided, and who is
       unable or unwilling to return to, and is unable or unwilling to avail
       himself or herself of the protection of, that country because of
       persecution or a well-founded fear of persecution on account of race,
       2
         To the extent that Mr. Marin seeks review of the IJ’s denial of withholding of removal,
we do not have jurisdiction over that claim because he did not raise it in his notice of appeal to
the BIA, see Notice of Appeal from a Decision of an Immigration Judge, ¶ 6 [A.R. at 63–64]
(assigning error to the IJ’s finding on past and future persecution), and his brief before the BIA
offered no substantive argument on the issue. See Seck v. U.S. Att’y Gen., 663 F.3d 1356, 1367
(11th Cir. 2011).

                                                3
              Case: 12-12706     Date Filed: 04/01/2013   Page: 4 of 5


      religion, nationality, membership in a particular social group, or
      political opinion . . . .

8 U.S.C. § 1101(a)(42)(A). To prove past persecution, an asylum applicant must

show that he was persecuted on account of a protected ground. See Silva v. U.S.

Att’y Gen., 448 F.3d 1229, 1236 (11th Cir. 2006). Persecution has been defined as

“an extreme concept that does not include every sort of treatment our society

regards as offensive [and] requires more than a few isolated incidents of verbal

harassment or intimidation, unaccompanied by any physical punishment, infliction

of harm, or significant deprivation of liberty.” Gonzalez v. Reno, 212 F.3d 1338,

1355 (11th Cir. 2000) (internal quotation marks omitted). Minor physical abuse,

for example, does not amount to persecution. See Kazemzadeh v. U.S. Att’y Gen.,

577 F.3d 1341, 1353 (11th Cir. 2009).

      We find no error in the BIA’s conclusion that Mr. Marin suffered nothing

more than discrimination and harassment which—though regrettable—do not

amount to past persecution. The record indicates that Mr. Marin was kicked and

thrown in a canal by his fellow students, but these isolated incidents of minor

physical abuse do not rise to the level of persecution. Even in the aggregate, the

incidents described by Mr. Marin do not compel the conclusion that he suffered

past persecution. See Silva, 448 F.3d at 1239 (“[O]nly in a rare case does the

record compel the conclusion that an applicant for asylum suffered past

persecution or has a well-founded fear of future persecution.”).

                                         4
              Case: 12-12706   Date Filed: 04/01/2013   Page: 5 of 5


      Similarly, Mr. Marin failed to show a well-founded fear of future

persecution. Generalized conditions in a country are insufficient to establish

persecution. See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1232 n.7 (11th Cir.

2005). Although the record indicates general civil unrest in the region, Mr. Marin

has not shown specific facts indicating that he will be persecuted in Moldova

because of his Russian accent or any perceived affiliation with Transnistria.

Accordingly, we deny Mr. Marin’s petition for review.

      PETITION DENIED.




                                        5